1 Armstrong World Industries Investor Presentation August 1, 2011 1 Safe Harbor Statement Our disclosures in this presentation and in our other public documents and comments contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act.Those statements provide our future expectations or forecasts and can be identified by our use of words such as "anticipate," "estimate," "expect," "project," "intend," "plan," "believe," "outlook," etc. in discussions of future operating or financial performance or the outcome of contingencies such as liabilities or legal proceedings.Forward-looking statements, by their nature, address matters that are uncertain and involve risks because they relate to events and depend on circumstances that may or may not occur in the future.A more detailed discussion of the risks and uncertainties that may affect our ability to achieve the projected performance is included in the “Risk Factors” and “Management’s Discussion and Analysis” sections of our recent reports on Forms 10-K and 10-Q filed with the SEC.As a result, our actual results may differ materially from our expected results and from those expressed in our forward looking statements.We undertake no obligation to update any forward-looking statements beyond what is required under applicable securities law. In addition, we will be referring to non-GAAP financial measures within the meaning of SEC Regulation G. A reconciliation of the differences between these measures with the most directly comparable financial measures calculated in accordance with GAAP is available on the Investor Relations page of our website at www.armstrong.com. 2 Basis of Presentation Explanation Comparable Dollars Other Adjustments Net Sales Yes No Gross Profit Yes Yes SG&A Expense Yes Yes Equity Earnings Yes Yes Operating Income Yes Yes Net Income Yes Yes Cash Flow No No Return on Capital Yes Yes EBITDA Yes Yes •We report in comparable dollars to remove the effects of currency translation on the P&L.The budgeted exchange rate for the current year is used for all currency translations in the current year and prior years. •We remove the impact of major, discrete expenses and income.Examples include plant closures, restructuring actions, and other large unusual items. •Taxes for normalized Net Income and EPS for all periods presented are calculated using a constant 42%, which is based on the full year historical tax rate. When reporting our financial results within this presentation, we make several adjustments. Management uses the adjusted non-GAAP measures below in managing the business and believes the adjustments provide meaningful comparisons of operating performance between periods.As reported results will be footnoted throughout the presentation. What Items Are Adjusted All figures throughout the presentation are in $ millions unless otherwise noted.Figures may not add due to rounding. 3 Company Overview 4 Armstrong at a Glance Leading global manufacturer of floors and ceilings for use in renovation and new construction.
